

Exhibit 10.20
 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission
pursuant to a confidential treatment request in accordance with Rule 24b-2 of
the Securities and Exchange Act of 1934,
as amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
GENERAL CONTRACT BETWEEN
PEOPLE TO PEOPLE INTERNATIONAL AND
INTERNATIONAL AMBASSADOR PROGRAMS, INC.
PEOPLE TO PEOPLE STUDENT AMBASSADOR PROGRAM
 
THIS CONTRACT entered into this 1st day of April, 1995 by and between PEOPLE TO
PEOPLE INTERNATIONAL, hereafter referred to as PTPI, and INTERNATIONAL
AMBASSADOR PROGRAMS, INC., hereafter referred to as “Sponsoring Organization” or
IAP, in consideration of the mutual promises set out herein, recites the
parties’ contract regarding the conduct by Sponsoring Organization of a high
school, junior high (middle) school student travel and college/university
exchange program sanctioned by PTPI and supersedes any documents prior to this
date.
 
1.              Contract Document: The contract evidenced hereby consists of
this single Contract Document (the “Contract”).
 
The parties shall be privileged to amend the general operating policies by
mutual contract from time to time without the necessity of formally amending
this Contract so long as such amendment is in writing and initialed and dated by
the duly authorized representatives of the parties, duplicate originals of such
initialed and dated amendments are retained by each party hereto.
 
This Contract includes the following programs which are operated by the
Sponsoring Organization, and expands these programs to provide opportunities for
the development of incoming (to the United States and other countries) as well
as international destination programs:
 
A. High School and Junior High (Middle) School Student Ambassador Program
B. Initiative for Understanding
C. Friendship Caravan
D. Youth Science Exchange
E. International Careers Exchange Program: Delegations of college/university
level students, traveling internationally for the purpose of participating in
career development opportunities through site visits, professional meetings, and
formal presentations. The itinerary of such delegation programs is generally not
more than two or three weeks. IAP will develop the International Careers Program
in close consultation with PTPI so as not to duplicate but rather enhance PTPI’s
Collegiate and Professional Seminar and Internship Programs.
F. All other student programs currently operated and initiated in the future by
IAP which PTPI has sanctioned or will sanction but which are not specifically
mentioned.
 
1

--------------------------------------------------------------------------------


 
2.              Term of Contract: The initial term of this contract shall extend
from April 1, 1995 through March 31, 2005 unless sooner terminated as set forth
in Section 8 below. Following expiration of the initial term, the Contract may
be renewed for successive ten-year periods (the first such period commencing
April 1, 2005 and ending March 31, 2015), unless either party gives to the other
party written notice of intent to terminate the Contract following the
expiration of the term in question not less than 180 days prior to the
expiration of said terms.
 
3.              Purpose of Contract: IAP agrees to diligently conduct student
travel and exchange programs during the term hereof as more specifically set out
in Section 5 below.
 
4.              Ownership of Name and Logo: PTPI warrants and represents that it
is the owner of the “People to People International” service mark and its logo,
that the service mark and logo are registered with the United States Patent and
Trademark Office, and that it has the sole and exclusive right to authorize the
use of said name, mark and logo. PTPI hereby authorizes the use of its name,
service mark and logo (hereinafter sometimes referred to as “name and logo”) to
IAP for use by IAP in conducting student travel and exchange programs, including
use under IAP’s High School and Junior High (Middle) School Student Ambassador
Program and IAP’s International Careers Exchange Program. The use of the name
and logo includes use for preparatory work in obtaining leaders, obtaining
support from organizations domestically and internationally, and in general
correspondence furthering the name of PTPI as it pertains to the High School and
Junior High (Middle) School Student Ambassador Program and other sanctioned
youth programs of IAP.
 
PTPI shall indemnify, defend, and hold IAP harmless as to any trademark or
service mark infringement claim arising out of its use of the name and logo as
authorized in this Contract, provided that IAP shall give immediate written
notice of any infringement allegation of which it is aware. The use of the PTPI
name and logo by IAP shall cease upon the expiration of this Contract, including
any renewal or extension thereof which may be entered into by mutual contract,
except as provided for in Section 8 B-1.
 
The parties acknowledge that PTPI has authorized the use of its name and logo
for youth programs and exchanges. PTPI covenants and agrees that during the term
of this Contract and any renewals, it shall not authorize the use of its name
and logo to any additional entities in youth exchange programs but retains the
right to conduct its own college and university programs. Student exchange
programs are defined as all students up to and including college and university.
 
Whereas PTPI covenants and agrees that this Contract with IAP constitutes an
exclusive arrangement, it will not engage in (by direct organization, promotion
of, or otherwise) youth travel exchange programs during the term of this
Contract and any renewals, except for PTPI’s International Worldwide and
regional meetings and conferences. PTPI may develop activities involving youth
as long as such activities do not relate to youth group travel or exchange
either domestic or international. PTPI retains the right to involve youth in
their existing international and regional conferences which are operated
independently by PTPI, to develop youth educational materials, and other youth
related activities which clearly do not infringe upon IAP’s youth travel
programs.
 
2

--------------------------------------------------------------------------------


 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission
pursuant to a confidential treatment request in accordance with Rule 24b-2 of
the Securities and Exchange Act of 1934,
as amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
The parties acknowledge that the name the High School Student Ambassador Program
is owned by IAP, and this Contract shall not be construed to permit its use.
 
5.              Quality Control: The parties recognize and agree that the value
and public image of PTPI sanctioned projects/delegations are enhanced by their
high level of quality and acceptance by peoples and nations abroad and by the
established non-profit and public service nature of PTPI and to that end it is
appropriate for PTPI to exercise quality control over PTPI sanctioned exchange
programs. IAP agrees to permit PTPI to monitor and evaluate with its staff the
conduct of any and all PTPI projects/delegations conducted under this Contract
and to respond promptly and in detail to any inquiries of PTPI regarding the
conduct of such projects/delegations and to allow PTPI to review the
correspondence files as related to participant complaints. In such
instances, IAP agrees to provide PTPI with an expeditious and detailed report.
In addition, IAP shall send PTPI information i.e. participant names, dates of
trips, itinerary, etc., in a timely fashion, for review, comment and approval
prior to departure of delegation.
 
6.              Membership in People to People International:
 
A.            Each student delegate participating in a youth program of IAP
under the terms of this Contract and any renewals thereof shall become a member
of People to People International for one year beginning from the date of
participation and shall be entitled to the benefits of such membership.
 
B.            IAP shall include in the quoted price *** for each youth travel
and exchange program a fee to be paid to PTPI for 1) *** dues for membership in
PTPI and 2) reimbursement to PTPI for its administrative expenses. For the first
five years of this contract (commencing April 1, 1995, and continuing through
1996, 1997, 1998, 1999, until March 31, 2000) the fee *** shall be the greater
of 1) $*** or 2) *** percent of *** program price for *** youth travel
delegation. The portion of the fee which is for membership dues is $***. Fees
shall be *** for delegation leaders. For the second five years of this contract
(commencing April 1, 2000, 2001, 2002, 2003, 2004 until March 31, 2005) the fee
*** shall be the greater of 1) $*** or 2) *** percent of *** program price for
*** youth travel delegation. The portion of the fee which is for membership dues
will be $***.
 
C.            PTPI commits a minimum of $*** a year to student ambassador loans
and scholarships.
 
7.              Confidentiality: The parties agree that all information and
contacts disclosed by IAP to PTPI in regard to student travel and exchange
programs are proprietary in nature and the result of many years of development
and investment on the part of IAP. As between the parties, such proprietary
information is and shall remain solely the property of IAP. PTPI agrees to treat
all such proprietary information as strictly confidential. Specifically, and
without limiting the foregoing, PTPI states such proprietary information shall
remain with the Chief Executive Officer of PTPI and the Board of Directors, and
shall not be disclosed to other parties without prior written consent of IAP.
IAP similarly agrees to restrict the disclosure of this information to the
Officers of the Corporation, Board of Directors, and senior management charged
with the responsibility of carrying out the conditions of the contract unless
specifically provided through written consent from PTPI.
 
3

--------------------------------------------------------------------------------


 
8.              Termination; Cancellation for Material Breach: In the event that
either party fails to perform any of its obligations or undertakings hereunder
(including specifically if IAP should default in the payment of any amount due
or fail to adhere to the provisions of this Contract or if PTPI loses its status
as a Section 501(c)(3) organization, or breaches any term of condition of this
Contract) and in the event that such breach or default is material in effect,
then the non-breaching party may notify the defaulting party in writing of such
default and demand that such default be promptly cured and if such default is
not rectified within 180 days of such notice, the party giving notice shall have
the right, at its election, to terminate this Contract forthwith. Such
termination shall not affect accrued obligations of either party to the other
existing at the effective date of the termination, which specifically shall
include:
 
A.            IAP’s obligations to pay the agreed fee for authorized projects
traveling before or after the date of termination; and
 
B.            PTPI’s obligation to:
 
1.              Authorize the use of its trade name and logo to IAP for any
delegations/projects which are already scheduled for departure and/or have
already been approved by PTPI, as a qualified project, on the date of
termination; and
 
2.              PTPI’s obligation in regard to the confidentiality of IAP’s
proprietary information as provided in Section 7 above, which will continue
after the termination of the Contract.
 
9.              Exclusivity: PTPI hereby grants sole and exclusive right to IAP
to use the name of People to People International in connection with student
programs (with the exceptions stated in Section 1, Paragraphs 2E and 2F, and
Section 4, Paragraphs 3 and 4). No other such program will be officially
authorized by PTPI unless approved in writing in advance by IAP. IAP in turn
shall not conduct a student exchange program independently through, in
connection with, or on behalf of any other individual or organization other than
PTPI.
 
Both parties acknowledge that high school and junior high school students may
participate freely in local chapter sponsored programs or in any other PTPI
sponsored activity which may involve high school, junior high school, students.
 
4

--------------------------------------------------------------------------------


 
10.       Liability Insurance: IAP will be required to carry liability insurance
in the amount of no less than $5 million to adequately protect itself, PTPI and
all other parties concerned against all claims of every nature and description,
and evidence of such insurance shall be filed with PTPI at the time of the
signing of this Contract and on an annual basis thereafter. PTPI shall be named
as a co-insured party on the insurance policy.
 
11.       Orientation Briefings and Program Evaluations:
 
A     Orientation and Program Evaluation Requirements:
 
It is required that all delegation leaders and members receive briefings and
materials (video, written, and other media) on IAP and PTPI as outlined below,
and that delegation members be sufficiently briefed by qualified persons jointly
approved by PTPI and IAP on:
 
1.              Pre-departure orientations on the history, habits, customs and
cultures of the countries to be visited.
 
2.              Proper standards of conduct and behavior while overseas.
 
3.              History, purpose, current organizational makeup and activities
of PTPI.
 
4.              The activities and programs of PTPI Headquarters in Kansas City,
Mo.
 
5.              Chapter programs, locations and follow-on opportunities for all
IAP participants or potential participants prior to or subsequent to their
travel experience.
 
6.              The relationship of IAP and PTPI.
 
B.            Orientations and briefings should include as much detailed
information as possible about PTPI and its programs, with emphasis on Chapters
and the participation in Chapters by delegation members when they return to
their homes. Also delegates should be encouraged to volunteer as homestay hosts.
IAP agrees to work with PTPI in the selection of PTPI leaders/briefers to
directly participate in as many briefings as possible and is not responsible for
expenses (except possibly honorarium where appropriate) as it relates to these
leader/briefers. When geographically possible, a briefing can be more helpful if
held several weeks in advance, otherwise at an appropriate point and time as
soon after the convening of the delegation as possible.
 
C.            Telling the People to People Story Abroad:
 
Each student ambassador will be supplied with information by IAP describing the
PTPI Headquarters and chapter programs and will be requested to utilize it in
enlisting the interest of those they meet in activities that will bring people
of different countries and different cultures into contact with each other. IAP
and PTPI further agree to work together to enhance chapter development in the
United States and throughout the world.
 
5

--------------------------------------------------------------------------------


 
12.       Printed Material/Letter Content:
 
A.            Printed material, including initial invitational letters, must be
approved by PTPI in advance.
 
B.            Specific and prior approval is required for use of PTPI logo on
materials dealing with matters unrelated to specific PTPI approved exchange
program projects/delegations.
 
13.       Additional Information:
 
A.            IAP shall provide PTPI with a monthly report on registrations
received and number of students enrolled. The information shall be sub-grouped
according to program type, high school, junior (middle) high school,
international career, and geographic destinations.
 
B.            PTPI should be notified of projected destinations for future
student travel groups.
 
C.            Prior approval by PTPI is required for any new student program,
including new destinations, before any public announcements are made or printed
materials distributed.
 
D.            IAP shall provide PTPI with sample copies of all promotional
materials developed for each student travel program for content review.
 
E.             Both parties agree to work toward the development of new programs
or travel opportunities which will expand youth participation in PTPI approved
travel activities. These may take the form of new travel locations, cost
reduction efforts, less expensive programs, scholarships, and innovative
marketing outreach to new student populations.
 
F.              IAP will work with PTPI in the design of an evaluation survey
and will conduct this evaluation survey within 30 days after completion of the
project/delegation. Copies of the completed questionnaires of the survey and/or
the questionnaire summary are to be provided to PTPI.
 
G.            Any correspondence regarding substantive project/delegation member
complaints must be responded to by a designate of the IAP within two weeks of
receipt. Copies of the complaint and the responses are to be sent to PTPI at the
time of receipt and response.
 
H.           IAP will furnish on a timely basis financial statements to PTPI’s
CEO, President, Chairman of the Board, upon request if any default in payment or
breach in financial agreements occur.
 
6

--------------------------------------------------------------------------------


 
14.       General Provisions:
 
A.            Binding Effect: This Contract shall be binding upon the parties,
their respective successors and assigns, but shall be deemed personal to each
party and shall not be assigned by either party without the signed written
approval of the other.
 
B.            Controlling Law: This Contract shall be construed under the Laws
of the State of Missouri.
 
C.            Final Contract; Amendment: It is understood and agreed that the
entire Contract between the parties is contained herein, that there are no oral
or other contracts or undertakings with respect to the subject matter hereof,
and that this General Contract may be amended except by written, dated
instrument, executed in duplicate, by authorized representatives of both
parties.
 
D.            Severability: The invalidity or unenforceability of any particular
provision of the Contract shall not affect the other provisions hereof and the
Contract shall be construed in all respects as if such invalid or unreasonable
provisions were omitted.
 
E.             Notices: Any notice or other communication to be given by either
party to this Contract to the other party shall be in writing, dated, and signed
by an authorized representative of the party giving the notice, and shall be
deemed to have been sufficiently given for all purposes hereof:
 
1.              if hand delivered, on the date of delivery, to an authorized
representative of the addressee;
 
2.              if mailed by U.S. mail from an address in the United States to
an address in the United States, three days after being sent by certified or
registered U.S. mail, return receipt requested;
 
3.              if mailed and the addressee resides in a country other than the
country of the sending party, ten days after being sent by registered airmail,
return receipt requested;
 
4.              if given by Express Mail courier service, upon the date of
receipt by the addressee; or
 
5.              if given by facsimile, cable or telex, when received by the
addressee, but only if supplemented by certified or registered airmail, return
receipt requested, sent not later than three working days after said cable or
telex.
 
In any event, notice shall be addressed to the party(ies) to be notified at the
following address set forth after its name, or such other address as may
hereafter be furnished by one party to the other(s) in writing:
 
To IAP at:
 
International Ambassador Programs, Inc.
 
 
 
Dwight D. Eisenhower Building
 
 
 
South 110 Ferrall Street
 

 
7

--------------------------------------------------------------------------------


 
 
 
Spokane, Washington 99202
 
 
 
To PTPI at:
 
People to People International
 
 
501 East Armour Boulevard
 
 
Kansas City, Missouri 64109

 
IN WITNESS WHEREOF, the parties, being duly authorized by their respective
Boards of Directors, have executed these presents, in duplicate, the date and
year first above written.
 
 
INTERNATIONAL AMBASSADOR PROGRAMS, INC.
 
PEOPLE TO PEOPLE INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
By:
/s/ John Ueberroth
 
By:
/s/ Gregory F. T. Winn
 
John Ueberroth
 
 
Gregory F. T. Winn
 
 
 
Executive Vice President/CEO
 
 
 
 
 
Date:
1/27/95
 
Date:
1/25/95
             

 
8

--------------------------------------------------------------------------------

 